IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

JEREMY ALLEN SNYDER,                NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D16-5684

DEPARTMENT OF
CORRECTIONS, et al.,

      Appellees.


_____________________________/

Opinion filed August 16, 2017.

An appeal from an order of Judge of Compensation Claims.
William R. Holley, Judge.

Date of Accident: June 9, 2012.

John J. Rahaim, II and Amie E. Deguzman of the Law Office of John J. Rahaim, II,
Jacksonville, for Appellant.

Michael D. Rudolph of Rudolph, Israel & Ellis, P.A., Jacksonville, and T. Daniel
Webb of Vernis & Bowling, Jacksonville, for Appellees.




PER CURIAM.

      AFFIRMED.

LEWIS, WETHERELL, and WINSOR, JJ., CONCUR.